Case 18-31754-5-mcr   Doc 366 Filed 04/24/19 Entered 04/24/19 13:22:01   Desc
                        Main Document     Page 1 of 5
Case 18-31754-5-mcr   Doc 366 Filed 04/24/19 Entered 04/24/19 13:22:01   Desc
                        Main Document     Page 2 of 5
Case 18-31754-5-mcr   Doc 366 Filed 04/24/19 Entered 04/24/19 13:22:01   Desc
                        Main Document     Page 3 of 5
Case 18-31754-5-mcr   Doc 366 Filed 04/24/19 Entered 04/24/19 13:22:01   Desc
                        Main Document     Page 4 of 5
Case 18-31754-5-mcr   Doc 366 Filed 04/24/19 Entered 04/24/19 13:22:01   Desc
                        Main Document     Page 5 of 5
